Citation Nr: 1500352	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-37 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing in May 2012 before the undersigned; a transcript of this hearing is of record.

In March 2013, the case was remanded for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter must be remanded again for an opinion and rationale that complies with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include providing full VBMS access, to the nurse practitioner that conducted the March 2013 VA examination.  

The prior opinion must be supplemented by providing adequate rationale.  Merely listing evidence and facts as previously done is not an adequate explanation of the underlying reasoning for the opinion.  Furthermore, consideration of the Veteran's assertions must include some discussion of his statement regarding possible exposure to hepatitis while hospitalized in service and how this is or is not a viable or likely risk factor for contracting hepatitis.

If the nurse is not available provide another nurse of physician must be given access to the file in order to provide an opinion and rationale regarding the etiology of the Veteran's hepatitis C.  The medical professional must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is related to any in-service disease, event, or injury.  The opinion must be accompanied by an explanation of the rationale and consideration of the Veteran's statement regarding in-service exposure, as noted above.

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.

3.  Then readjudicate the Veteran's claims on appeal based on consideration of all of the evidence of record.  If the benefit remains denied, then provide the Veteran and his representative with a supplemental statement of the case and allow a reasonable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




